 



Exhibit 10.2
AETNA INC.
2000 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT TERMS OF AWARD
Pursuant to its 2000 Stock Incentive Plan (the “Plan”), Aetna Inc. (the
“Company”) hereby grants Restricted Stock Units on the terms and conditions
hereinafter set forth. The number of Restricted Stock Units awarded and vesting
information is included in the website of the designated broker, currently UBS
Financial Services, Inc. and in the Notice of Restricted Stock Unit
Acknowledgement and Acceptance Form, if applicable. All capitalized terms used
herein which are not otherwise defined herein shall have the meaning specified
in the Plan.
ARTICLE I
DEFINITIONS

(a)   “Affiliate” means an entity at least a majority of the total voting power
of the then-outstanding voting securities of which is held, directly or
indirectly, by the Company and/or one or more other Affiliates.   (b)   “Board”
means the Board of Directors of Aetna Inc.   (c)   “Change in Control” means the
happening of any of the following:

  (i)   When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any Subsidiary thereof and any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing
20 percent or more of the combined voting power of the Company’s then
outstanding securities;     (ii)   When, during any period of 24 consecutive
months, the individuals who, at the beginning of such period, constitute the
Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof, provided that a director who was not a
director at the beginning of such 24-month period shall be deemed to have
satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this paragraph (ii); or     (iii)   The
occurrence of a transaction requiring stockholder approval for the acquisition
of the Company by an entity other than the Company or a Subsidiary through
purchase of assets, or by merger, or otherwise.         Notwithstanding the
foregoing, in no event shall a “Change in Control” be deemed to have occurred
(i) as a result of the formation of a Holding Company, or (ii) with respect to
Grantee, if Grantee is part

1



--------------------------------------------------------------------------------



 



      of a “group,” within the meaning of Section 13(d)(3) of the Exchange Act
as in effect on the effective date, which consummates the Change in Control
transaction. In addition, for purposes of the definition of “Change in Control”
a person engaged in business as an underwriter of securities shall not be deemed
to be the “Beneficial Owner” of, or to “beneficially own,” any securities
acquired through such person’s participation in good faith in a firm commitment
underwriting until the expiration of forty days after the date of such
acquisition.

(d)   “Committee” means the Board’s Committee on Compensation and Organization
or any successor thereto.   (e)   “Common Stock” means the Company’s Common
Shares, $.01 par value per share.   (f)   “Company” means Aetna Inc.   (g)  
“Disability” means long-term disability as defined under the terms of the
Company’s applicable long-term disability plans or policies.   (h)   “Effective
Date” means the date of grant of this award of Restricted Stock Units.   (i)  
“Fair Market Value” means the closing price of the Common Stock as reported by
the Consolidated Tape of the New York Stock Exchange Listed Shares on the date
such value is to be determined, or, if no shares were traded on such date, on
the next day on which the Common Stock was traded.   (j)   “Fundamental
Corporate Event” shall mean any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or similar event.   (k)
  “Grantee” means the person to whom this award has been granted.   (l)  
“Holding Company” means an entity that becomes a holding company for the Company
or its businesses as a part of any reorganization, merger, consolidation or
other transaction, provided that the outstanding shares of common stock of such
entity and the combined voting power of the then outstanding voting securities
of such entity entitled to vote generally in the election of directors is,
immediately after such reorganization, merger, consolidation or other
transaction, beneficially owned, directly or indirectly, by all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the voting stock outstanding immediately prior to such
reorganization, merger, consolidation or other transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or other transaction, of such outstanding voting stock.  
(m)   “Net Shares” means the number of shares of Common Stock which will be
deposited in a brokerage account in the Grantee’s name at the Company’s
designated broker after shares have been withheld to satisfy applicable tax and
withholding requirements upon vesting of the Restricted Stock Units.   (n)  
“Plan” means the Aetna Inc. 2000 Stock Incentive Plan.   (o)   “Restricted
Period” means the period during which this award of Restricted Stock Units is
not vested.   (p)   “Restricted Stock Units” means the number of shares of
Common Stock represented by the number of units awarded or such other amount as
may result by operation of Article III of this Agreement.   (q)   “Retirement”
means the termination of employment of a Grantee from active service with the
Company, a Subsidiary or Affiliate provided the Grantee’s age and completed
years of service total 65 or more points at termination of employment.   (r)  
“Shares of Stock” or “Stock” means the Common Stock.

2



--------------------------------------------------------------------------------



 



(s)   “Subsidiary” means an entity of which, at the time such subsidiary status
is to be determined, at least 50% of the total combined voting power of all
classes of stock of such entity is held by the Company and/or one or more other
subsidiaries.   (t)   “Successor” means the legal representative of the estate
of a deceased Grantee or the person or persons who shall acquire the right to
the Restricted Stock Units by bequest or inheritance or by reason of the death
of the Grantee.   (u)   “Vesting Date” means the date on which this award of
Restricted Stock Units shall vest in accordance with the terms of this
Agreement.

ARTICLE II
RESTRICTED PERIOD
Subject to the terms of this Agreement, the Restricted Stock Units will vest
___years from the Effective Date of the Award or on such earlier date as
provided in Article IV or V. On the Vesting Date, the Grantee shall vest to one
share of Common Stock for each vested Restricted Stock Unit net of applicable
taxes and withholding. Such Net Shares will be delivered to the Company’s
designated broker, in a brokerage account established in the Grantee’s name, as
soon as administratively possible after the Vesting Date.
ARTICLE III
CAPITAL CHANGES
In the event that the Committee shall determine that any Fundamental Corporate
Event affects the Common Stock such that an adjustment is required to preserve,
or to prevent enlargement of, the benefits or potential benefits made available
under this Plan, then the Committee shall, in such manner as the Committee may
deem equitable, adjust the number and kind of shares subject to the award of
Restricted Stock Units. Additionally, the Committee may make provision for cash
payment to a Grantee or the Successor of the Grantee. However, the number of
Restricted Stock Units shall always be a whole number.
ARTICLE IV
CHANGE IN CONTROL
Upon the occurrence of a Change in Control, the Restricted Stock Units shall
become immediately vested.

3



--------------------------------------------------------------------------------



 



ARTICLE V
TERMINATION OF EMPLOYMENT

(a)   Except as provided in (e) below, if the Grantee shall, for reason of death
or Long-Term Disability, cease to be employed by the Company, its Subsidiaries
or Affiliates during the Restricted Period, the Restricted Stock Units shall
become immediately vested and Net Shares will be deposited with the Company’s
designated broker, in a brokerage account established in Grantee’s name as soon
as administratively possible.   (b)   Except as provided in (e) below, if,
during the restricted period, Grantee shall cease to be employed by the Company,
its Subsidiaries or Affiliates during the Restricted Period, for reason of
Retirement or involuntary termination of employment by the Company, a portion of
the Restricted Stock Units shall vest in accordance with the following formula:
(i) the number of completed months employed after the Effective Date divided by
___; multiplied by (ii) number of Restricted Stock Units. For purposes of this
calculation, a month is complete on the day in the following month that
corresponds to the Effective Date (e.g., February 10 to March 10). Net shares
will be deposited with the Company’s designated broker in a brokerage account
established in Grantee’s name as soon as administratively possible.   (c)  
Except as provided in (d) and (e) below, if the Grantee shall, for a reason
other than death, Long-Term Disability, Retirement or involuntary termination of
employment by the Company, cease to be employed by the Company, its Subsidiaries
or Affiliates during the Restricted Period, any unvested Restricted Stock Units
shall be forfeited at the time of cessation of employment.   (d)   Except as
provided in (a) or (b) above, any Restricted Stock Unit not vested as of the
date Grantee terminates employment shall be forfeited at the time of cessation
of employment. Provided, however, if Grantee’s employment is terminated by the
Company other than for cause and Grantee has not previously, or does not
subsequently, vest to any portion of the Restricted Stock Unit in accordance
with its terms, then upon the forfeiture of the entire Restricted Stock Unit,
the Company will pay Grantee an amount equal to the value of a single share of
Common Stock, whether or not the forfeited Restricted Stock Unit related to more
than a single share of Common Stock, calculated as of the cessation of
employment, if requested by Grantee, within ___days of such cessation of
employment.   (e)   No Restricted Stock Unit will vest after the Company has
terminated the employment of the Grantee for cause, except with approval by the
Committee, if its sole discretion, it deems a payment is warranted under the
particular circumstances. In addition, the Restricted Stock Units will not vest
if Grantee has willfully engaged in gross misconduct which the Company
determines is likely to be damaging or detrimental to the Company, any
Subsidiary or Affiliate.   (f)   Employment for purposes of determining the
vesting rights of the Grantee under this Article V shall mean continuous
full-time salaried employment with the Company, a Subsidiary or an Affiliate,
except that the period during which the Grantee is on vacation, sick leave, or
other pre-approved leave of absence (provided there is no actual termination of
employment), or in receipt of nine weeks salary continuation or severance pay
shall not interrupt the continuous employment of the Grantee.

4



--------------------------------------------------------------------------------



 



ARTICLE VI
EMPLOYEE COVENANTS

(a)   As consideration for this grant of Restricted Stock Units, without prior
written consent of the Company:

  (i)   Grantee will not (except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency) disclose to any third person, whether during or subsequent to Grantee’s
Employment, any trade secrets, confidential information and proprietary
materials, which may include, but are not limited to, the following categories
of information and materials: customer lists and identities; provider lists and
identities; employee lists and identities; product development and related
information; marketing plans and related information; sales plans and related
information; premium or other pricing information; operating policies and
manuals; research; payment rates; methodologies; procedures; contractual forms;
business plans; financial records; computer programs; database; or other
financial, commercial, business or technical information related to the Company
or any Subsidiary or Affiliate unless such information has been previously
disclosed to the public by the Company or has become public knowledge other than
by a breach of this Agreement; provided, however, that this limitation shall not
apply to any such disclosure made while Grantee is employed by the Company, any
Subsidiary or Affiliate if such disclosure occurred in connection with the
performance of Grantee’s job as an employee of the Company, any Subsidiary or
Affiliate;     (ii)   Grantee will not, during and for a period of 12 months
following Grantee’s termination of Employment, directly or indirectly induce or
attempt to induce any employee to be employed by or to perform services
elsewhere;     (iii)   Grantee will not, during and for a period of 12 months
following Grantee’s termination of Employment, directly or indirectly, induce or
attempt to induce any agent or agency, broker, supplier or health care provider
of the Company or any Subsidiary to cease or curtail providing services to the
Company or any Subsidiary; and     (iv)   Grantee will not, during and for a
period of 12 months following Grantee’s termination of Employment, directly or
indirectly solicit or attempt to solicit the trade of any individual or entity
which, at the time of such solicitation, is a customer of the Company, any
Subsidiary or Affiliate, or which the Company, any Subsidiary or Affiliate is
undertaking reasonable steps to procure as a customer at the time of or
immediately preceding termination of Employment; provided, however, that this
limitation shall only apply to any product or service which is in competition
with a product or service of the Company, any Subsidiary or Affiliate and shall
apply only with respect to a customer or prospective customer with whom the
Grantee has been directly or indirectly involved.

5



--------------------------------------------------------------------------------



 



In addition:

  (v)   Following the termination of Grantee’s Employment, Grantee shall provide
assistance to and shall cooperate with the Company or a Subsidiary or Affiliate,
upon its reasonable request and without additional compensation, with respect to
matters within the scope of Grantee’s duties and responsibilities during
Employment, provided that any reasonable out-of-pocket expenses Grantee incurs
in connection with any assistance Grantee has been requested to provide under
this provision for items including, but not limited to, transportation, meals,
lodging and telephone, shall be reimbursed by the Company. The Company agrees
and acknowledges that it shall, to the maximum extent possible under the then
prevailing circumstances, coordinate, or cause a Subsidiary or Affiliate to
coordinate, any such request with Grantee’s other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities; and     (vi)   Grantee shall promptly
notify the Company’s General Counsel if Grantee is contacted by a regulatory or
self-regulatory agency with respect to matters pertaining to the Company or by
an attorney or other individual who informs you that he/she has filed, intends
to file, or is considering filing a claim or complaint against the Company.    
(vii)   Grantee acknowledges that all original works of authorship that are
created by Grantee (solely or jointly with others) within the scope of Grantee’s
employment which are protectable by copyright are “works made for hire” as that
term is defined in the United States Copyright Act (17 U.S.C., Section 101).
Grantee further acknowledges that while employed by the Company, Grantee may
develop ideas, inventions, discoveries, innovations, procedures, methods,
know-how or other works which relate to the Company’s current or are reasonably
expected to relate to the Company’s future business that may be patentable or
subject to trade secret protection. Grantee agrees that all such works of
authorship, ideas, inventions, discoveries, innovations, procedures, methods,
know-how and other works shall belong exclusively to the Company and the Grantee
hereby assigns all right, title, and interest therein to the Company.         To
the extent any of the foregoing works may be patentable, Grantee agrees that the
Company may file and prosecute any application for patents for such works and
that the Grantee will, on request, execute assignments to the Company relating
to (and take all such further steps as may be reasonably necessary to perfect
the Company’s sole and exclusive ownership of) any such application and any
patents resulting therefrom.

(b)   If any provision of Article VI (a) is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth herein, the Company
and Grantee agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.

(c)   Grantee acknowledges that a material part of the inducement for the
Company to grant the Restricted Stock is Grantee’s covenants set forth in
Article VI (a) and that the covenants and obligations of Grantee with respect to
nondisclosure, non-solicitation and cooperation relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Grantee agrees that, if Grantee
shall breach any of those covenants or obligations, Grantee shall not be
entitled to vest in the Restricted Stock or be entitled to retain any income
therefrom and the Company shall be entitled to an injunction, restraining order
or such other equitable relief (without the requirement to post bond)
restraining Grantee from committing any violation of the covenants and
obligations contained in Article VI. The remedies in the preceding sentence are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity as a court or arbitrator shall reasonably determine.

6



--------------------------------------------------------------------------------



 



(d)   Employment Dispute Arbitration Program — Mandatory Binding Arbitration of
Employment Disputes.

  (i)   Except as otherwise specified in this Agreement, the Grantee and the
Company agree that all employment-related legal disputes between them will be
submitted to and resolved by binding arbitration, and neither the Grantee nor
the Company will file or participate as an individual party or member of a class
in a lawsuit in any court against the other with respect to such matters. This
shall apply to claims brought on or after the date the Grantee accepts this
Agreement, even if the facts and circumstances relating to the claim occurred
prior to that date and regardless of whether the Grantee or the Company
previously filed a complaint/charge with a government agency concerning the
claim.         For purposes of Article VI (d) of this Agreement, “the Company”
includes Aetna Inc., its subsidiaries and related companies, their predecessors,
successors and assigns, and those acting as representatives or agents of those
entities. THE GRANTEE UNDERSTANDS THAT, WITH RESPECT TO CLAIMS SUBJECT TO THE
ARBITRATION REQUIREMENT,
ARBITRATION REPLACES THE RIGHT OF THE GRANTEE AND THE COMPANY TO SUE OR
PARTICIPATE IN A LAWSUIT. THE GRANTEE ALSO UNDERSTANDS THAT IN ARBITRATION, A
DISPUTE IS RESOLVED BY AN ARBITRATOR INSTEAD OF A JUDGE OR JURY, AND THE
DECISION OF THE ARBITRATOR IS FINAL AND BINDING.     (ii)   THE GRANTEE
UNDERSTANDS THAT THE ARBITRATION PROVISIONS OF THIS AGREEMENT AFFECT THE LEGAL
RIGHTS OF THE GRANTEE AND THE COMPANY AND ACKNOWLEDGES THAT THE GRANTEE HAS BEEN
ADVISED TO, AND HAS BEEN GIVEN THE OPPORTUNITY TO, OBTAIN LEGAL ADVICE BEFORE
SIGNING THIS AGREEMENT.     (iii)   Article VI (d) of this Agreement does not
apply to workers’ compensation claims, unemployment compensation claims, and
claims under the Employee Retirement Income Security Act of 1974 (“ERISA”) for
employee benefits. A dispute as to whether Article VI (d) of this Agreement
applies must be submitted to the binding arbitration process set forth in this
Agreement.     (iv)   The Grantee and/or the Company may seek emergency or
temporary injunctive relief from a court (including with respect to claims
arising out of Article VI (a) in accordance with applicable law). However,
except as provided in Article VI (c) of this Agreement, after the court has
issued a ruling concerning the emergency or temporary injunctive relief, the
Grantee and the Company shall be required to submit the dispute to binding
arbitration pursuant to this Agreement.     (v)   Unless otherwise agreed, the
arbitration will be administered by the American Arbitration Association (the
“AAA”) and will be conducted pursuant to the AAA’s National Rules for Resolution
of Employment Disputes (the “Rules”), as modified in this Agreement, in effect
at the time the request for arbitration is filed. The AAA’s Rules are available
on the AAA’s website at www.adr.org. THE GRANTEE ACKNOWLEDGES THAT THE COMPANY
HAS ENCOURAGED THE GRANTEE TO READ THESE RULES PROMPTLY AND CAREFULLY AND THAT
THE GRANTEE HAS BEEN AFFORDED SUFFICIENT OPPORTUNITY TO DO SO.

7



--------------------------------------------------------------------------------



 



  (vi)   If the Company initiates a request for arbitration, the Company will
pay all of the administrative fees and costs charged by the AAA, including the
arbitrator’s compensation and charges for hearing room rentals, etc. If the
Grantee initiates a request for arbitration or submits a counterclaim to the
Company’s request for arbitration, the Grantee shall be required to contribute
One Hundred Dollars ($100.00) to those administrative fees and costs, payable to
the AAA at the time the Grantee’s request for arbitration or counterclaim is
submitted. The Company may increase the contribution amount in the future
without amending this Agreement, but not to exceed the maximum permitted under
the AAA rules then in effect. In all cases, the Grantee and the Company shall be
responsible for payment of any fees assessed by the arbitrator as a result of
that party’s delay, request for postponement, failure to comply with the
arbitrator’s rulings and for other similar reasons.     (vii)   The Grantee and
the Company may choose to be represented by legal counsel in the arbitration
process and shall be responsible for their own legal fees, expenses and costs.
However, the arbitrator shall have the same authority as a court to order the
Grantee or the Company to pay some or all of the other’s legal fees, expenses
and costs, in accordance with applicable law.     (viii)   Unless otherwise
agreed, there shall be a single arbitrator, selected by the Grantee and the
Company from a list of qualified neutrals furnished by the AAA. If the Grantee
and the Company cannot agree on an arbitrator, one will be selected by the AAA.
    (ix)   Unless otherwise agreed, the arbitration hearing will take place in
the city where the Grantee works or last worked for the Company. If the Grantee
and the Company disagree as to the proper locale, the AAA will decide.     (x)  
The Grantee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.     (xi)   The arbitrator shall apply the same substantive law that
would apply if the matter were heard by a court and shall have the authority to
order the same remedies (but no others) as would be available in a court
proceeding. The time limits for requesting arbitration or submitting a
counterclaim and the administrative prerequisites for filing an arbitration
claim or counterclaim are the same as they would be in a court proceeding. The
arbitrator shall have the authority to consider and decide dispositive motions
(motions seeking a decision on some or all of the claims or counterclaims
without an arbitration hearing).     (xii)   All proceedings, including the
arbitration hearing and decision, are private and confidential, unless otherwise
required by law. Arbitration decisions may not be published or publicized
without the consent of both the Grantee and the Company.     (xiii)   Unless
otherwise agreed, the arbitrator’s decision will be in writing with a brief
summary of the arbitrator’s opinion.     (xiv)   The arbitrator’s decision is
final and binding on the Grantee and the Company. After the arbitrator’s
decision is issued, the Grantee or the Company may obtain an order of judgment
from a court and may obtain a court order enforcing the decision. The
arbitrator’s decision may be appealed to the courts only under the limited
circumstances provided by law.

8



--------------------------------------------------------------------------------



 



  (xv)   If the Grantee previously signed an agreement, including but not
limited to an employment agreement, containing arbitration provisions, those
provisions are superseded by the arbitration provisions of this Agreement.    
(xvi)   If any provision of Article VI (d) is found to be void or otherwise
unenforceable, in whole or in part, this shall not affect the validity of the
remainder of Article VI (d) and the remainder of the Agreement. All other
provisions shall remain in full force and effect.

     For purposes of this Article VI, the term “Employment” shall refer to
active employment with the Company, any Subsidiary or Affiliate, and shall not
include severance periods.
ARTICLE VII
OTHER TERMS

(a)   Nothing in this Agreement shall interfere with or limit in any way the
right of the Company or any Subsidiary or Affiliate to terminate the Grantee’s
employment at any time. Neither the execution and delivery hereof nor the
granting of the Award shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of the Grantee for any period.
  (b)   Until the Restricted Stock Units have become vested, Grantee shall not
have any rights as a stockholder (including the right to payment of dividends)
by virtue of this grant of Restricted Stock Units.   (c)   During the Restricted
Period, the Restricted Stock Units shall be nontransferable and non-assignable
except by will or the laws of descent and distribution.   (d)   The award, when
vested, will be settled on a net basis. Prior to issuing any Common Shares, the
Company will withhold an amount sufficient to satisfy federal, state, local,
social security and medicare withholding tax requirements relating to award. Any
social security calculation or other adjustments discovered after net share
payment will be settled in cash in the Grantee’s pay stub, not in Shares of
Common Stock. Vesting will result in taxable compensation reportable on the
Grantee’s W-2 in year of vesting.   (e)   This Restricted Stock Unit is an
unfunded obligation of the Company and nothing in this Agreement shall be
construed to create any claim against particular assets or require the Company
to segregate or otherwise set aside any assets or create any fund to meet its
obligations hereunder.   (f)   Anything herein to the contrary notwithstanding,
a Grantees whose Restricted Stock Units have been forfeited as a result of
termination of employment due to U.S. Military Service and who is later
re-employed (in a full-time active status) after discharge within the time
period set in 38 U.S.C Section 4312 will be eligible to have the forfeited
Restricted Stock Units reinstated pursuant to procedures established by the
Company for this purpose.   (g)   If any provision of this Agreement would cause
Grantee to incur any additional tax or interest under Section 409A of the
Internal Revenue Code, the Company may reform such provision to comply with
Section 409A of the Internal Revenue Code.   (h)   If the Company reasonably
anticipates that the Company’s tax deduction with respect to the payment upon
vesting of the Restricted Stock Units would be limited or eliminated by
application of Section 162(m) of the Internal Revenue Code, the payment of such
Restricted Stock Units shall be delayed to the earliest date in which the
Company anticipates that its tax deduction for such payment will not be limited
or eliminated.

9



--------------------------------------------------------------------------------



 



(i)   This Agreement is subject to the 2000 Stock Incentive Plan heretofore
adopted by the Company and approved by its shareholders. The terms and
provisions of the Plan (including any subsequent amendments thereto) are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.   (j)   Voluntary
Deferral. At such times and upon such terms and conditions as the Company shall
determine, the Company may permit eligible Grantees to elect to defer the
distribution of an Award otherwise payable to the Grantee under this Agreement
until termination of the Grantee’s Employment or such other date Company shall
permit.

10